a proceeding pursuant to CPLR article 78 to vacate a parole violation warrant for failure to timely hold a parole revocation hearing, the petitioner appeals from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 25, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner received a timely final parole revocation hearing (see People ex rel. Matthews v New York State Div. of Parole, 95 NY2d 640 [2001]; Matter of Nunez v New York State Parole Div., 284 AD2d 333 [2001]). Smith, J.R, Goldstein, Luciano and Adams, JJ., concur.